            Case 3:17-cv-01453-SU        Document 29        Filed 04/27/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




TERESA J.1,                                                    No.: 3:17-cv-01453-SU

                       Plaintiff,                              ORDER

       v.

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Sullivan issued a Findings and Recommendation [27] on March 31,

2020, in which she recommends that the Court grant Plaintiff’s Motion for Attorney Fees [26].

The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

Procedure 72(b).



1
  In the interest of privacy, this Order uses only the first name and the initial of the last name of
the non-governmental party in this case.

1 - ORDER
         Case 3:17-cv-01453-SU          Document 29       Filed 04/27/20      Page 2 of 2




       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court adopts Magistrate Judge Sullivan’s Findings and Recommendation [27].

Accordingly, Plaintiff’s Motion for Attorney Fees [26] is granted.

       IT IS SO ORDERED.



                      April 27, 2020
       DATED: ___________________________.



                                                            _________________________
                                                             MARCO A. HERNÁNDEZ
                                                             United States District Judge




2 - ORDER
